Citation Nr: 0500404	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a left knee disorder and acne 
vulgaris.

The Board remanded the claims in November 2003 for further 
development.

The issue of entitlement to service connection for acne 
vulgaris is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a left knee disorder 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed left knee disorder.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
February 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in January 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in February 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Board notes that the claims were remanded in November 2003 
with instructions to schedule the veteran for VA examination 
regarding his left knee disorder.  A review of the record 
indicates that the veteran was notified of his examination 
date.  He failed to report for such examination and did not 
offer any explanation for such failure to report.  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(2003).  As the veteran 
failed to report for his examinations and did not show good 
cause for such failure to report, the decision shall be based 
on the evidence currently of record.

All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran was treated 
for left knee pain in November 1998.  The diagnosis was rule 
out meniscal tear of the left knee, and the veteran was 
referred for an MRI of the left knee.  There is no record, 
however, that an MRI was performed.

An October 1999 VA examination report noted that the veteran 
reported pain in the left knee, which was not constant.  The 
examiner diagnosed the veteran with mild left knee 
discomfort.  An x-ray of the left knee, taken in conjunction 
with the VA examination, was interpreted as being normal.

In November 2003 the Board remanded the claim for further 
development.  A VA examination was requested to determine 
whether the veteran had a currently diagnosed left knee 
disorder.  The veteran failed to report for such examination 
and did not show good cause for such failure to report.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The evidence of record does not indicate that the veteran has 
a currently diagnosed left knee disability.  The veteran's 
complaints of pain in the left knee are noted.  However, the 
October 1999 VA examination report notes a diagnosis of left 
knee discomfort, which is not a disorder for which service 
connection may be granted.  The Board notes that the claim 
was remanded in November 2003 for the specific purpose of 
determining whether there was a current diagnosis of a left 
knee disorder, without which a grant of service connection 
would not be appropriate.  The veteran failed to report for 
such examination.  Accordingly, in the absence of a current 
diagnosis, service connection for a left knee disorder is 
denied.  The veteran is free to submit any evidence of a 
diagnosed left knee disorder in the future, should such 
evidence be developed, in an effort to reopen this claim.


ORDER

Service connection for a left knee disorder is denied.


REMAND

A review of the record indicates that the veteran was being 
treated at the San Francisco VAMC.  The most recent treatment 
notes associated with the record are dated March 2000.  A 
review of the record indicates that the veteran was referred 
to a dermatologist in December 1999.  Any such treatment 
notes should be associated with the record before a decision 
can be made regarding this claim.

Accordingly, the claim is REMANDED for the following:



1.  The RO should obtain treatment 
records pertaining to a skin 
disorder from the San Francisco 
VAMC that may have been developed 
since March 2000.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
again review the record.  If any 
benefit sought on appeal, for which 
a notice of disagreement has been 
filed, remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


